IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Donnie Dozier,                                   :
                              Petitioner         :
                                                 :
                       v.                        :   No. 1613 C.D. 2016
                                                 :   Submitted: January 13, 2017
Department of Corrections,                       :
                        Respondent               :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE JULIA K. HEARTHWAY, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                 FILED: March 16, 2017




      Donnie Dozier (Requester), pro se, petitions for review of the Final
Determination of the Office of Open Records (OOR), denying his appeal of the
Department of Corrections’ (Department) grant of his request (Request) for a copy
of his “Written Judgment of Sentence Order” pursuant to the Right-to-Know Law
(RTKL).1 We affirm.
      Requester is an inmate at the State Correctional Institution at Dallas (SCI-
Dallas). (Request, C.R. at Item 1.) On July 27, 2016, Requester filed a “Standard
Right-to-Know Request Form” seeking “a true and correct copy of the ‘Written

      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101 – 67.3104.
Judgment of Sentence Order’ which contains the Judge[’]s Signature, the Statute
that I was sentenced under, and the Statutory Authorization, for docket No. 3576-
CR-2012.” (Id.) The Department granted the Request by letter dated August 2,
2016, and provided Requester with a Sentencing Order dated June 11, 2013, signed
by Judge Scott Arthur Evans of the Court of Common Pleas of Dauphin County.
(C.R. at Items 1, 3.)
      Requester appealed the Department’s decision to OOR on August 18, 2016.
In his appeal, Requester alleged that he was denied “[a] proper and correct
Judgment of Sentence Order/Stat[ut]ory Authorization si[gn]ed by the judge and
what statute I was sentenced under.” (Appeal to OOR, C.R. at Item 1.) Requester
further alleged that the “document requested i[s] a public record and should be/or
should have been in the . . . [Department’s] possession.” (Id.) The Department
responded to Requester’s appeal by denying that it had any other responsive
records but for the Sentencing Order provided to Requester and arguing that the
appeal should be dismissed. (C.R. at Item 3.) In support of its allegation, the
Department submitted the attestation of SCI-Dallas’ Records Supervisor. Therein,
the Records Supervisor declared that if the records existed, they would be in her
possession, and that other than the record provided to Requester, “[n]o other
responsive records exist within [her] custody, possession[,] or control.” (Id.)
      OOR denied Requester’s appeal in a Final Determination dated September
13, 2016. OOR considered the attestation of the Records Supervisor and reasoned
that an affidavit, like the attestation of the Records Supervisor, “may serve as
sufficient evidentiary support for the nonexistence of records.”                  (Final
Determination at 2 (citing Sherry v. Radnor Twp. Sch. Dist., 20 A.3d 515, 520-21
(Pa. Cmwlth. 2011) and Moore v. Office of Open Records, 992 A.2d 907, 909 (Pa.



                                          2
Cmwlth. 2010)).) OOR further noted that Requester did not submit any evidence
challenging the Records Supervisor’s attestation. (Id. at 1). OOR held that, based
on the Records Supervisor’s attestation and the lack of a response from Requester,
“the Department has met its burden of proving that the requested records have been
provided, and that to the extent the Request seeks other records, those records do
not exist in the Department’s possession, custody[,] or control.”             (Id. at 2.)
Requester now petitions this Court for review.2
      Although Requester filed a Petition for Review, a vehicle seeking appellate
review of a determination by a government agency, the Petition for Review
specifically states:

      This appeal is not agai[ns]t the partial denial of my [RTKL] request[,]
      but against the fact that without th[e requested] document[,] I am
      being held unlawfully and illegally. My Petition for Review is
      seeking a “Remand” to the lower court with instruction[s] to allow
      me to file a Habeas Corpus to address these facts.

(Petition for Review at 1 (emphasis in original).) In his brief in support of his
Petition for Review, Requester argues that his confinement is illegal because the
Department was never provided with the legal documents required to commit him
into the custody of the Department. Requester contends that “he is entitled by law
to have his case remanded back to the lower court . . . to properly address the
matter of what if any statute he was sentence[d] under and what statut[e]
authorized the judge to impose said sentence.” (Requester’s Br. at 15.)
      We addressed arguments almost identical to those raised by Requester in
Huntley v. Pennsylvania Department of Corrections (Pa. Cmwlth., No. 1202 C.D.

      2
         Our standard of review of Final Determinations of OOR is de novo and our scope of
review is plenary. Bowling v. Office of Open Records, 75 A.3d 453, 477 (Pa. 2013).



                                            3
2016, filed March 2, 2017), slip op. at 3-5; Quarles v. Department of Corrections
(Pa. Cmwlth., No. 901 C.D. 2014, filed November 10, 2014), slip op. at 7-9; and
Whitaker v. Department of Corrections (Pa. Cmwlth., No. 1781 C.D. 2012, filed
March 8, 2013), slip op. at 3-4.3 In each of the above cases, we affirmed OOR’s
Final Determination because a requester cannot “transform his RTKL appeal into a
challenge to his ongoing incarceration.” Quarles, slip op. at 8; see also Huntley,
slip op. at 5 (“Requester cannot use the instant appeal as a vehicle to collaterally
attack the trial court’s judgment of sentence”); Whitaker, slip op. at 3 (“the RTKL
is not a vehicle through which an individual can collaterally attack the legality of
his criminal confinement”). Like the requester in those cases, Requester here
attempts to use his appeal of OOR’s denial of his RTKL Request to challenge his
continued confinement and asks this Court to transfer this case to common pleas.
Because Requester’s arguments made in his Petition for Review are beyond the
purview of OOR’s Final Determination, we will not review Requester’s arguments
and will not transfer the matter to common pleas.4 Accordingly, OOR’s Final
Determination is affirmed.



                                             _____________________________________
                                             RENÉE COHN JUBELIRER, Judge


       3
          Huntley, Quarles, and Whitaker are unreported panel decisions of this Court. Pursuant
to Section 414(a) of this Court’s Internal Operating Procedures, an unreported panel decision
issued by this Court after January 15, 2008, may be cited “for its persuasive value, but not as
binding precedent.” 210 Pa. Code § 69.414(a).
        4
          Pursuant to Section 9545(a) of the Post-Conviction Relief Act (PCRA), the courts of
common pleas have original jurisdiction over PCRA proceedings, and “[n]o court shall have
authority to entertain a request for any form of relief in anticipation of the filing of a petition
under this subchapter.” 42 Pa. C.S. § 9545(a).



                                                4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Donnie Dozier,                         :
                       Petitioner      :
                                       :
                 v.                    :   No. 1613 C.D. 2016
                                       :
Department of Corrections,             :
                        Respondent     :


                                    ORDER


     NOW, March 16, 2017, the Final Determination of the Office of Open
Records, entered in the above-captioned matter, is AFFIRMED.




                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge